OPINION
By THE COURT.
Submitted on motion of the Union Cemetery Association, appellee, seeking an order dismissing the appeals for the reason that no right of appeal exists under §3180-1, et seq, GC (particularly §3180-14 GC). The record reveals the appeals are from judgments in the Common Pleas Court reversing orders of the Franklin County Board of Zoning Appeals. The notices of appeal designate the “Board” and Orlando C. Miller, Building Inspector, Franklin County, Ohio, as the appellants.
Counsel for appellants concede that in the case of A. DiCillo & Sons, Inc., v. Chester Zoning Board of Appeals, 158 Oh St 302, the Supreme Court held that the “Board” has no right to appeal. They urge, however, that such a right exists in the Building Inspector, since he exercises no judicial functions in the performance of his duties; that the same are purely administrative. The duties of such an officer are comparable to those of the Director of Liquor Control who is not author*290ized to prosecute an appeal from a judgment of the Common Pleas Court. Corn v. Board of Liquor Control, et al, 160 Oh St 9.
For the reasons set forth in the cited case, we hold that the “Building Inspector” is not authorized to prosecute the appeal presented by these consolidated cases.
The motion will be sustained.
WISEMAN, PJ, MILLER, J, concur.
HORNBECK, J, not participating.